Case 9:18-cv-80813-WPD Document 21 Entered on FLSD Docket 01/10/2019 Page 1 of 4



                              U N ITED STA TES D ISTRICT COU RT
                              SOU TH ERN D ISTR ICT O F FLO RID A

                 CA SE N O .I8-CV-SO8I3-D IM ITRO U LEA SN A TTH EW M AN

 LOU IS LEO lV ,asan individualand on
 behalfofallothers sim ilarly situated,

               Plaintiff,

                                                              FILED BY                    D C.
                                                                                           .
 CLA SSM ON EY .N ET,
 CO LLEG EEDU CATION W FOV A TION .CO M ,
 and V EN TRIX A D VERTISIN G,IN C.,d/b/a                            JAy 12 2219
 V EN TRIXA DV ER TISIN G .CO M ,a California                        ANGELA E.NOBLE
 and N evada Com pany                                               CL
                                                                    s. ERK U S DIST. CI
                                                                     D.ogél
                                                                          ..
                                                                           à.-w.RB.
               D efendants.


   O RD ER G M N TIN G PLAIN TIFF'S M O TIO N FO R L EA V E TO CO N D U CT CLA SS
          CERTIFICATION AND DAM AGES RELATED DISCOVERY IDE 181

        THIS CAUSE isbeforetheCourtuponPlaintiff,LouisLeolV's(lçplaintiff')M otion for
 Leave to ConductClassCertification and D am agesRelated D iscovery againstD efendant,V entrix

 Advertising,Inc.d/b/aVetrixadvertising.com (iûDefendanf')foritsviolationsofthe Telephone
 ConsumerProtection Act(tsthe TCPA'').See 47 U.S.C.j 227.Thismatterwasreferred to the
 undersigned by United StatesD istrictJudge W illiam P.D im itrouleas.See D E 20.

        Plaintifffiled hisComplainton June21,2018,seeking statutorydamagesand injunctive
 relief pursuant to the TCPA for D efendants' unlawful, unsolicited calls m ade to the cellular

 telephonesofPlaintiffand othersusing an autom atic telephone dialing system and an artificialor

 prerecordedvoice.gDE 1j.Plaintiffalsoseekstorepresentaclassofplaintiffs,pursuanttoFederal
 Rule ofCivilProcedure 23,and seekscertification ofthe claim sand certain issuesin thisaction on

 behalfofanationwideclass.(DE 1,pg.101.On December4,2018,Plaintifffiled aM otion for
Case 9:18-cv-80813-WPD Document 21 Entered on FLSD Docket 01/10/2019 Page 2 of 4



 Clerk'sDefaultastoVentrix Advertising,Inc.and Memorandum ofLaw gDE 101,seekingentry
 of a defaultby the Clerk of Courtagainst D efendantV entrix for its failure to plead or defend

 against Plaintiffs allegations.A Clerk's Default was entered against Defendant Ventrix on

 December4,2018.(DE 11).On December14,Plaintifftiled aNoticeofVoluntaryDismissalof
 D efendants CLA SSM ON EY .
                           N ET and COLLEG EEDU CA TION W FOO                TION .CO M w ithout

 prejudice.(DE 171.The Courtapproved Plaintiff'sNotice gDE 17)and dismissed Defendants
 CLA SSM ON EY .N ET and COLLEG EED U CA TION W FOU A TION .COM from the case

 withoutprejudiceonDecember17,2018.(DE 191.Atpresent,DefendantVentrix remainsaparty
 in this case.

        On D ecem ber 14,2018,Plaintifffiled its M otion forLeave to ConductClassCertification

 and D am ages Related D iscovery againstD efendantV entrix priorto filing its m otion for default

 judgment.(DE 181.In its Motion,Plaintiff seeks: 1) leave of the Courtto conduct class
 certificationand damagesdiscovery,includingthirdpartydiscovery asnecessary,2)theCourt's
 reservationofjurisdiction ontheissueofdamages,and 3)pennissionforPlaintifftoseek atinal
 defaultjudgment on behalfof both the Plaintiffand the putative class upon completion of
 discovery.PlaintiffassertsthatitcannotdemonstratethatthefourrequirementsofRule23(a)have
 beenmetinthiscasewithoutthebenefitofdiscovery.(DE 18,pg.41.However,Plaintiffbelieves
 thatthere are hundreds,ifnotthousands,ofm em bersin the potentialclassthatPlaintiffw ishes to

 certify.1d.A dditionally,Plaintiffseeks discovery into the potentialm easttre ofstatutory dam ages

 entitled to theclass,and asksthatthe Courtretainjurisdiction on theissue ofdamagesand to
 reserveruling on atinaldamagesdetermination.(DE 18,pg.51.Plaintiffarguesthatitwouldbe
 inequitableandunfairlyprejudicialfordiscoverytobestifledduetoDefendantVentrix'sfailureto
 participate in the instantlitigation.f#.
Case 9:18-cv-80813-WPD Document 21 Entered on FLSD Docket 01/10/2019 Page 3 of 4



        A coul'
              tm ay only certify a classaction ifthe courtissatisfied,attera rigorousanalysis, that

 the prerequisites ofFederalRule of CivilProcedure 23 have been m et. Gilchrist v.Bolger,733

 F.2d 1551,1555(11thCir.1984).Theplaintiffwhoseekstocertifythesuitasaclassactionbears
 the burden ofestablishing these requirem ents.H eaven v. TrustCo.Bank,118F.3d735,737(11th

 Cir.lgg-/ltcitingGilchrist,733F.2dat1556*
                                         ,Zeidmanv.J.RayM cDermottttCo.,lnc.,651F.2d
 1030,1038(5thCir.1981)).Plaintifpsbttrdentoestablishtheserequirementsisnoteliminateddue
 tothefactthatthedefendantinthiscaseisindefault.SeeLeiderv.Ralfe
                                                               ',No.1:01-CV-3137HB
 FM,2003 W L 24571746,at*8(S.D.N.Y.M ar.4,2003),reportand recommendation adopted in
 part,No.01CIV.3137(HB),2003W L 22339305(S.D.N.Y.Oct.10,zoo3ltstatingûlkthedefault
 judgmentdoesnotchangethefundamentalanalysisthiscourtmustundertakeindecidingwhether
 to certify theclass.'''ltquoting Trullv.PlazaAssocs.,No.97 C 0704,1998 W L 578173,at*1
 (N.D.111.Sept3,1998)4.
        Thus, although Defendant V entrix has failed to plead or defend against Plaintiff's

 allegations and a Clerk's Default has been entered against it, Plaintiff m ust establish the

 prerequisitesofFederalR ule ofCivilProcedure 23 in this case in orderfor the Courtto certify a

 classaction.Itwould beunjusttopreventPlaintifffrom attempting to demonstratetheelements
 forcertification of a class w ithoutthe benefitofdiscovery,due to DefendantV entrix's failure to

 participate in this case.ltis clear from Plaintiff s M otion thatPlaintiff believesthere is a strong

 likelihood that he w ill m eet the requirem ents of having a class certified upon com pletion of

 discovery.Therefore,the C ourtfindsgood cause to grantPlaintiffthe requested relief.See Turner

 v.Coyote'
         sontheBoulevar4 Inc.,No.08-61072-CIV,2009W L 10667068,at*2(S.D.Fla.June
 12,2009);Trull,1998Moz578173,at*4 (tdplaintiffisgiven leavetotakediscoveryorothelw ise
 obtain support for her m otion for class certitication and to file a revised m otion for class
Case 9:18-cv-80813-WPD Document 21 Entered on FLSD Docket 01/10/2019 Page 4 of 4



 motionfbrclasscertification').
        A ccordingly, Plaintiff s M otion or Leave to Conduct C lass Certitk ation and D am ages

 RelatedDiscoveryagainstDefendantVentrixisGRANTED.Plaintiffshallhaveninety(90)days
 from thedateofthisOrderto conductclasscertificationand damagesrelated discovery in support

 of his proposed m otion to certify a class.Plaintiff shallfile any appropriate m otion for default

 judgmentandfordamageswithin20daysafterthecompletionofclasscertitkation anddamages
 related discovery.

        D N E A N D O RD ERE D in Cham bersatW estPalm Beach,Palm Beach County,Florida,

 this // dayofJanuary,2019.
                                                                 I

                                                     W ILLIAM M A TTH W M AN
                                                     UN ITED STA TE S M AG ISTR ATE JU D GE




                                                4
